Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner review of Applicant Arguments/Remarks Made in an Amendment filed March 22nd, 2021 indicates claims 1 to 7 and 9 have been amended, and claims 8 and 10 have been canceled. 
Regarding the objection to the specification, Applicant has amended the abstract. Therefore the objection to the specification has been withdrawn.
Regarding the objection to the claims, Applicant has amended claim 7 as suggested and cancelled claim 8. Therefore the objections to the claims have been withdrawn.
Regarding the Claim Interpretation Under 35 U.S.C. § 112, Applicant has amended claim 6. Therefore, the invocation of 112(f) is withdrawn.
Regarding the Claim rejections Under 35 U.S.C. § 103, Applicant's arguments filed March 22nd, 2021 have been fully considered, are not persuasive, and are moot because claims have been amended.
Regarding Junhao 1, Cohen, and Junhao 2, Applicant traverses that Junhao1 does not teach an energy gathering heat generator disposed on the side wall of the machine inner-side channel. Examiner disagrees with Applicant’s argument because Junhao1 states in the attached translation: 
In order to further realize the purpose of the invention, a friction heat-generating induction sheet in the form of a bent zigzag structure is arranged in a flow channel in the inner side of the casing.   (Junhao1 translation: summary of the invention paragraph 10)

Taking the broadest reasonable interpretation of the claim language, Examiner rebuts that Junhao1 does teach the portion of claim 1 that Applicant is arguing against.  
	Applicant further traverses that combining the teachings of Cohen with Junhao1 is improper for many reasons. Examiner admits that the reference numbers of the transmission protective cover and 
The metallic layer of Cohen is not a heat insulating or isolation wall.
Examiner notes that the reference cited in Cohen refers to an adhesive and/or coating layer that matches Applicant’s specification stating: The heat generator heat-insulation isolation wall is composed of a highly tough heat insulation material (such as heat insulation rubber, heat insulation adhesive tape, glass fabric and the like).
Cohen prevents heat transfer from the fluid in the pipe to the surroundings while the Applicant’s invention prevents heat transfer from the heat-generating layer to the underlying frame of the device and helps facilitate heat transfer of the friction heat-generating layer to the flowing air.
Examiner agrees with Applicant’s argument; however, claim 1 is rejected as a 103 with the teachings of Junhao2. Applying the teachings of Junhao2 to Cohen teaches what the Applicant claims. 
Cohen does not teach how a metallized layer performs an insulating function to prevent heat transfer from the friction heat-generating layer to the device structure. 
Examiner responds that making the reference swap addresses this argument.
Applicant further traverses that the windshield heat generator of Junhao2 does not teach the same structure as Applicant’s friction heat-generation body. Examiner rebuts that Applicant’s argument focuses on a wind deflector of Junhao2 while Examiner’s argument is focused on a wind heat exchanger. Examiner maintains argument that the structures are very similar.
Regarding Junhao 1, Cohen, Junhao 2, and Hinden, Applicant traverses that Hinden states that a plurality of ribs along the shank of the welding pin dissipates heat along the shank in the welding process and minimizes heat transfer to the insulation batting material. Examiner disagrees and reaffirms 
Additionally, the Applicant’s arguments address the amended claims and not the original claims addressed by the Non-Final Rejection filed December 22nd, 2020 by Examiner. Therefore, Applicant’s arguments have been considered, are not persuasive, and are moot because claims have been amended. 
Claim Objections
Claim 6 is objected to because of the following informalities:  “meal” is misspelled and should be correct to read “metal” on line 6 of claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Junhao (Foreign Patent No. CN102313392, hereafter referred to as "Junhao1") in view of Clark (US Patent No. 5840392), and further in view of Kuboyama (US Patent No. 4590918).
Regarding Claim 1, Junhao1 teaches a high-temperature hot air blower (Figure 1), comprising a machine housing (1) provided therein with a side wall of a machine inner-side channel (9), characterized in that a heat generator (10) is disposed on the side wall of the machine housing inner-side channel (11, detailed description of the preferred embodiments paragraph 0001), and the heat generator (10) is in fit connection with the side wall of the machine housing inner-side channel (11, detailed description of the preferred embodiments paragraph 0001).

Clark teaches and comprises a transmission protective cover (12), a friction heat-generation body (16), and a heat-insulation isolation wall (22) wherein the transmission protective cover (12) and the heat-insulation isolation wall (22) are respectively arranged on opposed sides of the friction heat-generation body (16, Figure 1A) and are respectively in fit connection with the side surfaces of the friction heat-generation body (Figure 1) and the heat generator (12, 16, 22) is in fit connection with the side wall of the machine housing (column 3 lines 56 to 65) via the heat-insulation isolation wall (22, 24, 26) to allow for easy installation of the rigid insulation board about conventional sheet metal heating and cooling ducts (column 1 lines 61 to 63).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the teachings of Junhao1 to include comprises a transmission protective cover, a friction heat-generation body, and a heat-insulation isolation wall wherein the transmission protective cover and the heat-insulation isolation wall are respectively arranged on opposed sides of the friction heat-generation body and are respectively in fit connection with the side surfaces of the friction heat-generation body and the heat generator is in fit connection with the side wall of the machine housing via the heat-insulation isolation wall in view of the teachings of Clark to allow for easy installation of the rigid insulation board about conventional sheet metal heating and cooling ducts.

Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include and the heat generator is in fit connection with the side wall of the machine housing inner-side channel in view of the teachings of Kuboyama to accumulate heat and produce high temperature efficiently.
For clarity, It would be obvious that if a person having ordinary skill in the art at a time before the invention was effectively filed to be motivated by the teachings of Kuboyama to line the inside of a blower having the structure of Junhao1 with a heat generating material. Clark teaches an attachment method to add the heat generating material in analogous art.  
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach further comprising a blade disc (Junhao1: 5) characterized in that an inner side wall of the blade disc (Junhao1: Figure 2, 8, Detailed Description of the Preferred Embodiment paragraph 0001) is provided with a heat generator (Junhao1: 10) and the heat generator is in fit connection with the inner side surface of the blade disc (Junhao1 translation: paragraph 1 of detailed description of the preferred embodiments).
However, Junhao 1 is silent on the heat generator is in fit connection with the inner side surface of the blade disc via the heat-insulation isolation wall.
Clark further teaches via the heat-insulation isolation wall (22, 24, 26) to allow for easy installation of the rigid insulation board about conventional sheet metal heating and cooling ducts (column 1 lines 61 to 63).
Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include heat generator is in fit 
For clarity, Junhao1 teaches the impeller has heat generating material but is silent on how the insulation is attached. Clark teaches attaching a similar multi-layer structure using an adhesive layer. 
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above and further teach further comprising blades (Junhao1: 5), and the heat generator is in fit connection with the blade via the heat-insulation isolation wall (claim 2) but fail to teach characterized in that an outer side surface of the blade is provided with a heat generator.
Additionally, Applicant has not disclosed that having a heat generator does anything more than produce the predictable result of generating heat inside the blower housing. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the heat generator on the inner sidewall of the blade disc to wrap around the edges of the blade and meet the claimed limitations of “characterized in that an outer side surface of the blade is provided with a heat generator” in order to provide the predictable results of generating heat inside the blower housing.
Regarding claim 7, as applied to claim 1, the combined teachings teach the invention as described above but fail to teach characterized in that a side surface of the transmission protective cover has a smooth and flat structure, or an uneven structure.
Clark further teaches characterized in that a side surface (Figure 2) of the transmission protective cover (12) has a smooth and flat structure, or an uneven structure (Figure 2) to allow for easy installation of the rigid insulation board about conventional sheet metal heating and cooling ducts (column 1 lines 61 to 63).

Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above but fail to teach characterized in that an upper surface (Figure 2) of the friction heat-generation body (16) has a flat structure or an uneven structure (Figure 2).
Clark further teaches characterized in that an upper surface (Figure 2) of the friction heat-generation body (16) has a flat structure or an uneven structure (Figure 2) to allow for easy installation of the rigid insulation board about conventional sheet metal heating and cooling ducts (column 1 lines 61 to 63).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include characterized in that an upper surface of the friction heat-generation body has a flat structure or an uneven structure in view of the further teachings of Clark to allow for easy installation of the rigid insulation board about conventional sheet metal heating and cooling ducts.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Junhao (Foreign Patent No. CN102313392, hereafter referred to as "Junhao1") in view of Clark (US Patent No. 5840392) and Kuboyama (US Patent No. 4590918) as applied to claim 1 in further view of Junhao (Foreign Patent No. CN104747475, hereafter referred to as "Junhao2").
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above and further teach further comprising a machine housing air inlet (Junhao1: 2) but fail to 
Junhao2 teaches characterized in that the heat generator (Junhao2: 15) is provided in the machine housing air inlet (Junhao2: Summary of the Invention paragraph 0005) and is in fit connection with an inner side surface of the machine housing air inlet (Junhao2: Summary of the Invention paragraph 0005) so that a large amount of mechanical energy is converted into thermal energy at any time, heat is generated, and the gas temperature is increased (Summary of the Invention: paragraph 0029) but is silent on is in fit connection with an inner side surface of the machine housing air inlet via heat-insulation isolation wall.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings to include characterized in that the heat generator is provided in the machine housing air inlet and is in fit connection with an inner side surface of the machine housing air inlet in view of the teachings of Junhao2 so that a large amount of mechanical energy is converted into thermal energy at any time, heat is generated, and the gas temperature is increased.
Clark further teaches via the heat-insulation isolation wall (22, 24, 26) to allow for easy installation of the rigid insulation board about conventional sheet metal heating and cooling ducts (column 1 lines 61 to 63).
Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include and is in fit connection with an inner side surface of the machine housing air inlet via heat-insulation isolation wall in view of the further teachings of Clark to allow for easy installation of the rigid insulation board about conventional sheet metal heating and cooling ducts.
Regarding claim 5, the combined teachings teach the invention as described above and further teach further comprising a machine housing air outlet (Junhao1: 3) but fail to teach characterized in that 
Junhao2 further teaches characterized in that an energy-gathering heat generator (Junhao2: 15) is provided in the machine housing air outlet (Junhao2 translation: 3, Summary of the Invention paragraph 0007, In order to further realize the purpose of the invention, the wind shield heat exchanger is arranged in the air outlet of the machine shell) and is in fit connection with an inner side surface of the machine housing air outlet (Junhao2 translation: Summary of the Invention paragraph 0007) so that a large amount of mechanical energy is converted into thermal energy at any time, heat is generated, and the gas temperature is increased (Summary of the Invention: paragraph 0029) but is silent on is in fit connection with an inner side surface of the machine housing air outlet via the heat-insulation isolation wall. 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include characterized in that an energy-gathering heat generator is provided in the machine housing air outlet and is in fit connection with an inner side surface of the machine housing air outlet in view of the further teachings of Junhao2 so that a large amount of mechanical energy is converted into thermal energy at any time, heat is generated, and the gas temperature is increased.
Clark further teaches via the heat-insulation isolation wall (22, 24, 26) to allow for easy installation of the rigid insulation board about conventional sheet metal heating and cooling ducts (column 1 lines 61 to 63).
Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include is in fit connection with an inner side surface of the machine housing air outlet via the heat-insulation isolation wall in view of the .
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Junhao (Foreign Patent No. CN102313392, hereafter referred to as "Junhao1") in view of Clark (US Patent No. 5840392) and Kuboyama (US Patent No. 4590918) as applied to claim 1 and in further view of Hinden (US Patent No. 4482795).
Regarding Claim 6, the combined teachings teach the invention as described above but fail to teach further comprising a heat conducting element inside the friction heat-generation body, wherein the heat conducting element passes through the heat generator friction heat-generation body and is connected with the transmission protective cover and wherein the heat conducting element comprises a meal wire or a metal sheet.
Hinden teaches further comprising a heat conducting element (10, Figure 1) inside the friction heat-generation body (18), wherein the heat conducting element (10) passes through the heat generator friction heat-generation body (18, Figure 3) and is connected with the transmission protective cover (15) and wherein the heat conducting element (10) comprises a metal (claim objection) wire or a metal sheet (10, pin is a length of metal) in order to increase the dissipation of heat along the shank (column 5 lines 1 to 10).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings to include further comprising a heat conducting element inside the friction heat-generation body, wherein the heat conducting element passes through the heat generator friction heat-generation body and is connected with the transmission protective cover and wherein the heat conducting element comprises a metal wire or a metal sheet in view of the teachings of Hardin in order to increase the dissipation of heat along the shank.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen (US Patent No. 4842908) teaches insulation with tape adhering surface.
Khodaverdyan (US Publication No. 20110088681) teaches a device for heating fluids.
Gerard (US Patent No. 5718375) teaches an auxiliary motor vehicle heating system.
Junhao2 (Foreign Patent No. CN102313392) teaches a heat generator with similar structure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762